Citation Nr: 1453796	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  He died in January 2010.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim file was subsequently transferred to the RO in Muskogee, Oklahoma.  

The appellant appeared at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is in the Veteran's file.  

In November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated 50 percent disabling and for tinnitus, rated 10 percent disabling.  

2.  A disability of service origin did not cause, hasten, or materially or substantially contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2010 letter satisfied the duty to notify provisions, including the provisions applicable to claims for Dependency and Indemnity Compensation described in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The appellant has not provided copies of private treatment records she identified or authorization for VA to obtain the identified private records which are relevant to the claim.  

An opinion from a VA physician as to the etiology of the Veteran's pneumonia has not been obtained because, while there is evidence that the Veteran had diagnosed pneumonia at the time of his death, the evidence does not indicate that his pneumonia can be associated with an event, injury, or disease in service as alleged, other than the appellant's assertions in this regard.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Law and Regulations

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory, cause of death.  38 C.F.R. § 3.312(a). 

For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

In order to show that a service-related disability contributed to the Veteran's death it is not sufficient to show that it casually shared in producing death; it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007). 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's death certificate reflects that the immediate cause of his death was cardiopulmonary arrest, which was due to or as a consequence of pneumonia, which was due to or as a consequence of dementia.  At the time of his death, the Veteran was not service-connected for any of these disabilities.  He was service-connected for bilateral sensorineural hearing loss and for tinnitus.  

The appellant contends that the pneumonia that substantially contributed to the Veteran's death began during his service in WWII.  She indicates that the Veteran was treated for pneumonia and other respiratory disabilities in service and that he continued to have chronic respiratory problems from the time of his service discharge until his death.  

Service treatment records reflect no evidence of complaints, treatment, or diagnoses of pneumonia.  The Veteran was treated for nasopharyngitis in September 1943, frontal sinusitis in March 1944, a cold in April 1944 and nasopharyngitis, catarrhal, acute in August 1945.  The November 1945 discharge physical examination report shows that the Veteran's lungs were normal and a chest X-ray study revealed no significant abnormalities.  

The Veteran's post-service medical history reflects that he had a 40-year history of tobacco abuse in November 2006.  

In November 2006, the Veteran was admitted to a residential VA facility because of his diagnosed dementia.  Periodic examinations of his lungs routinely showed they were clear to auscultation.  A November 2007 chest X-ray study revealed changes of emphysema with fibrosis, but no acute abnormality.  A December 2008 chest X-ray study revealed no evidence of pulmonary mass or active infiltrations.  However, there was evidence of mild hyperinflation of the lungs.  The Veteran was initially diagnosed and treated for pneumonia in January 2009.  He continued to be treated for a respiratory infection in February 2009.  

In January 2010, just days before his death, the Veteran was diagnosed with presumed aspiration pneumonia.   

The appellant has submitted her written statement as to what the Veteran's former spouse, son and nephew told her about the Veteran's history of respiratory symptoms, as well as her own observations.  

The former wife told the appellant that the Veteran fought in the Battle of the Bulge and that he told her he was hospitalized and treated for pneumonia in service.  She said that after his discharge from service he continually struggled with colds, sinus problems and pneumonia.  He did not seek medical treatment for these illnesses, but rather relied on home remedies.

The Veteran's son told the appellant that his father was congested and had problems with breathing and coughing.  He also had constant headaches and told the son that it was like that when he was in the war.

The Veteran's nephew said that the Veteran had not had any problems before he went into the service but that he observed that the Veteran had problems breathing when he returned from the war.  

The appellant stated that the Veteran regularly used inhalers and took medication for sinus and headache problems on a daily basis.  She further stated that every year he experienced severe colds that developed into pneumonia.  He continued to self-medicate.  She indicated that a VA physician told her that the Veteran's dementia would cause him to "forget to breath" and that pneumonia "would end his life."  She believed the pneumonia he suffered in service had affected his entire life and was the cause of his death.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the onset and etiology of pneumonia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the appellant's assertions as to a relationship between the Veteran's service and his pneumonia are of no probative value. 

The Veteran was not diagnosed with pneumonia or any disability noted to be the cause of death while in service, and there is no competent medical evidence or opinion to suggest a direct causal link between the disabilities listed on the Veteran's death certificate and his active service.  Indeed, the medical evidence of record shows that the Veteran was diagnosed with pneumonia on only two occasions since his admission in the VA residential facility in November 2006.  There is no objective evidence that he was treated for pneumonia on a chronic basis.  

In sum, the Veteran died of cardiopulmonary arrest, which was due to or as a consequence of pneumonia, which was due to or as a consequence of dementia.  None of these conditions were service-connected at the time of the Veteran's death, and there is no competent medical evidence of record that they were incurred during, or otherwise related to, his active service.  

A preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


